                    Case 1:19-cr-00561-LAP Document 91
                                                    89 Filed 06/05/20
                                                             06/03/20 Page 1 of 1



                                             ONE BATTERY PARK PLAZA
                                            NEW YORK, NEW YORK 10004

                                               TELEPHONE: (212) 574-1200
                                               FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
       RITA GLAVIN                                WWW.SEWKIS.COM
         PARTNER                                                                           WASHINGTON, DC 20005
       (212) 574-1309                                                                     TELEPHONE: (202) 737-8833
                                                                                          FACSIMILE: (202) 737-5184
     glavin@sewkis.com




                                                       June 3, 2020

       VIA ECF
       Honorable Loretta A. Preska
       U.S. District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                Re:      United States v. Donziger, 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

       Dear Judge Preska:

              Pursuant to the Court’s instructions at the May 18, 2020 conference, the parties conferred
       and propose the following motions in limine briefing schedule for the Court’s approval: motions
       due July 10; opposition briefs due July 24; and reply briefs due August 3.

The proposed briefing schedule is approved.
SO ORDERED.                                            Respectfully submitted,
Dated: June 5, 2020
                                                       ________/s/________
                                                       Rita M. Glavin
_______________________________                        Special Prosecutor
LORETTA A. PRESKA, U.S.D.J.

       cc:      Defense Counsel
